Citation Nr: 1309904	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claims to reopen for service connection for psychiatric and skin disorders.  The RO now holding jurisdiction of this case is that of the RO in Roanoke, Virginia.  

Pursuant to his request, the Veteran was afforded a hearing before the Board in Washington, DC, in January 2013, a transcript of which is of record.  Received and reviewed by the Board at that time was a photo album containing pictures of the Veteran in the United States and in Vietnam. 

The Board herein addresses the question of reopening the previously denied claims of service connection for psychiatric and skin disorders and finds in favor of the Veteran.  Those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied most recently by the RO through its rating decision of September 1995, and following notice to the Veteran of the adverse action taken and his appellate rights, no timely appeal was initiated.  

2.  Service connection for a skin disorder was initially and most recently denied by the RO in a rating decision of April 2004, and following notice to the Veteran of the adverse action taken and his appellate rights, no timely appeal was initiated.  

3.  Following entry of each of the September 1995 and April 2004 denials of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for psychiatric and skin disorders.  


CONCLUSIONS OF LAW

1.  The RO decision's of September 1995, denying service connection for an acquired psychiatric disorder, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

2.  The RO decision's of April 2004, denying service connection for a skin disorder, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, certain chronic diseases, including a psychosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Also, certain skin diseases, such as chloracne, may be presumed to have been incurred during service due to Agent Orange or other herbicide exposure under specified circumstances.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection for an acquired psychiatric disorder was most recently denied by VA through an RO rating decision of September 1995.  The basis of that decision was that new and material evidence had not been presented to reopen a previously denied claim therefor.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights, no timely appeal was initiated and the September 1995 action was rendered final.  38 U.S.C.A. § 7105.  

Service connection for a skin disorder, to include as due to herbicide exposure, was initially and most recently denied by RO action in April 2004 on the basis that such disorder was not shown in service or otherwise demonstrated to have been of service origin or otherwise linked to military service.  Written notice of that denial was provided to the Veteran at his address of record later in April 2004, but a timely appeal of that denial was not initiated, thereby rendering the April 2004 action final.  Id.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of an August 2008 statement from an attending VA medical professional as to the nexus of the Veteran's psychiatric disorder to his period of military service, to include the Veteran's own statements that his mental stress and paranoia originated during one or more night patrols in Vietnam.  As well, there is now of record the January 2013 transcript of a Board hearing, reflecting the Veteran's sworn testimony that he developed a skin lesion of the back in service following a swim in a Vietnamese river containing Agent Orange and mosquitoes and that the same lesion grew for years subsequent to service until it was excised.  

This documentary and testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disorder and a skin disorder by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claims for service connection for an acquired psychiatric disorder and a skin disorder are reopened and, to that extent alone, the benefits sought on appeal are granted.  


REMAND

Further evidentiary development is deemed necessary as to the Veteran's reopened claims, despite the fact that VA examinations were recently afforded him and medical opinions were obtained as part of those examinations.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A VA skin examination in April 2012 yielded diagnoses of basal cell carcinoma, actinic keratoses, and onychomycosis of the toenails and a medical opinion that it was less likely than not that any of the indicated disorders were incurred in service or caused by any inservice event.  The cited rationale was that there was no relationship between the cited entities and herbicide exposure, that the Veteran's scalp skin damage was likely due to long term sun exposure, and that there was no evidence of inservice treatment for actinic keratoses or basal cell carcinoma.  But, no consideration was afforded the Veteran's account of the onset of an inservice skin lesion of the back that continued to grow for many years until excised by VA.  Moreover, none of the other skin disorders identified repeatedly in recent years, including but not limited to solar or other lentigo, seborrheic keratosis, stucco keratosis, acrochordons of the neck and back, papular lesions of the face, xerosis, back cyst, keratoderma, or folliculitis, were referenced.  Remand for a more complete dermatological examination and nexus opinion with supporting rationale is deemed advisable.  

Regarding the Veteran's psychiatric status, he was afforded a VA mental disorders (other than posttraumatic stress disorder (PTSD) and eating disorders) examination most recently in August 2007.  Findings therefrom culminated in entry of a diagnosis of paranoid schizophrenia with acute exacerbation.  The examining VA psychologist indicated that no other mental disorder was found and, also, that he could not identify any evidence that the Veteran's schizophrenia or other mental disorder was diagnosed or treated in service.  Unfortunately, no discussion of whether a psychosis was manifested to degree of 10 percent or more within the one-year period after service exit was provided, nor was there any opinion offered as to the Veteran's own account that his claimed mental disorder had originated in service and had remained symptomatic from the time of its onset in service.  Moreover, the existence of claimed PTSD was neither confirmed nor denied.  Remand for a more complete examination and opinion is found to be necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

2.  Thereafter, afford the Veteran an appropriate VA examination to determine if any claimed acquired psychiatric disorder, to include PTSD, originated in service or is otherwise attributable to service.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review and the report of that examination should indicate whether in fact the claims folder was received and reviewed.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?  Consideration should be afforded any account of the Veteran regarding pertinent inservice symptoms and their presence during postservice years.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested? 

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to that claimed stressor?  The VA examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Afford the Veteran a VA dermatological examination to determine if any indicated skin disorder originated in service is or is otherwise attributable to service.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review and the report of that examination should indicate whether in fact the claims folder was received and reviewed.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  All skin diagnoses should be set forth and it should be noted whether solar lentigo, seborrheic keratosis, stucco keratosis, actinic keratosis, basal cell carcinoma, lentigo, acrochordons of the neck and back, papular lesions of the face, xerosis, back cyst,  keratoderma, onychomycosis of the toenails, or folliculitis is currently present or absent.  

The VA examiner should then offer an opinion addressing the following question and providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any skin disorder now present originated in service or otherwise attributable thereto or any incident thereof, including but not limited to toxic herbicide exposure?  Consideration should be afforded any account of the Veteran regarding pertinent inservice skin symptoms, inclusive of a back lesion, and their presence during postservice years.  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, readjudicate the Veteran's reopened claims for service connection for psychiatric and skin disorders and if any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


